Citation Nr: 1505231	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to September 16, 2009, for the grant of service connection for coronary artery disease.

2.  Entitlement to initial disability ratings in excess of 30 percent prior to January 14, 2010, and in excess of 60 percent from January 14, 2010, for coronary artery disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 with service in the Republic of Vietnam from February 1968 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran's November 2011 notice of disagreement (NOD) specifically disagreed with both the effective dates and initial evaluations assigned for his coronary artery disease (CAD).  However, the RO only issued a statement of the case (SOC) for the issue of an earlier effective date.  No SOC has been issued regarding increased initial ratings.  Because the filing of an NOD initiates appellate review, the appeal of the initial evaluations assigned for CAD must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of increased initial ratings for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Private treatment records regarding the Veteran's coronary artery disease were received on September 16, 2009, many years after discharge from service, and more than one year after the effective date of the applicable liberalizing law.

2.  VA received no communication that constituted a formal or informal claim for service connection for coronary artery disease prior to September 16, 2009.




CONCLUSION OF LAW

The criteria for an effective date earlier than September 16, 2009, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014). 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2014).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a) (2014).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2014).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2) (2014).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2014). 

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014). The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

VA has also promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including CAD.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law (in this case, August 31, 2010).  38 C.F.R. § 3.816(c)(1)-(3) (2014). 

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for CAD based on exposure to herbicides during such service.  He is a Nehmer class member.  However, the Veteran was not denied compensation for CAD between September 25, 1985, and May 3, 1989.  An earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1) (2014).

VA received private treatment records from the Veteran regarding his CAD on September 16, 2009.  These records have been construed as an informal claim for service connection for CAD.  As such, he did submit an informal claim for service connection for CAD between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  While the record shows that the Veteran had heart disease prior to September 16, 2009, the record includes neither a formal nor informal claim for service connection for heart disease until September 16, 2009.  The later date in this case is the date of claim, September 16, 2009.  An earlier effective date for the award of service connection for CAD is not warranted under 38 C.F.R. § 3.816(c)(2). 

The Veteran and his representative have claimed that he inquired about filing a claim for service connection after his 1994 heart attack and that he was told that his condition was not compensable.  See Appellant's Brief, October 2014; Veteran statement, December 2011.  However, there is no indication whatsoever in the claims file that the Veteran actually filed a claim for service connection at that time, nor does he claim such.  There is simply no evidence of a formal or informal claim for service connection for CAD prior to VA's receipt of the private treatment records on September 16, 2009.

Additionally, there is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates.  The Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an effective date earlier than is currently assigned.

The Board acknowledges that records prior to September 16, 2009, reflect diagnoses of CAD.  However, as discussed above, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date of the claim or the effective date of the liberalizing regulation, whichever is later.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  See Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  As the Veteran did not submit any of the earlier private treatment records indicating treatment for CAD prior to September 16, 2009 or otherwise inform VA of his intent to file a claim for service connection, no informal or formal claim for service connection can be found prior to September 16, 2009.

In this case, the private treatment records received by VA on September 16, 2009 constitute the earliest communication in regards to disability of the heart.  An effective date earlier than September 16, 2009, for the award of service connection for CAD is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than September 16, 2009 for the grant of service connection for CAD, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than September 16, 2009, for the grant of service connection for coronary artery disease is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the initial 30 percent and 60 percent evaluations assigned for his CAD.  Therefore, the issue of entitlement to initial increased ratings for CAD must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his appeal of the initial 30 percent and 60 percent evaluations assigned for his CAD.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


